SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") amends the
Employment Agreement (the "Agreement") entered into as of January 31, 2005, by
and between Pennichuck Corporation (the "Corporation"), a New Hampshire
corporation with principal offices at 25 Manchester St., Merrimack, New
Hampshire and William D. Patterson ("Executive"), of Ho-Ho-Kus, New Jersey.




WHEREAS, the Corporation and Executive desire to amend the Agreement in
accordance with the terms and conditions hereinafter set forth;




NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
continued employment of the Executive, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and Executive hereby amend the Agreement as follows:




1.

Relocation Assistance: Section 5.4 of the Agreement, as previously amended
pursuant to Item 3. of FIRST AMENDMENT TO EMPLOYMENT AGREEMENT as executed on
August 18, 2006, is hereby further amended by deleting the amount  "forty-eight
thousand dollars ($48,000.00)" and replacing it with “sixty-eight thousand
dollars ($68,000)”.




2.

Ratification. The Agreement, as amended hereby, is ratified and confirmed in all
other respects and shall remain in full force and effect.






THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is executed as of the 7th Day of
June, 2007 by:



 

WITNESS

 

CORPORATION:

 

 

 

Pennichuck Corporation

 

 

 

 

 

 

 

 

By:

/s/ Sharen A. Weston

By:

/s/ Duane C. Montopoli

 

Print Name

 

Duane C. Montopoli, President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS

 

EXECUTIVE:

 

 

 

 

By:

/s/ Sharen A. Weston

By:

/s/ William D. Patterson

 

Sharen A. Weston               

 

William D. Patterson, Senior VP & CFO

 

Print Name

 

 






